In view of the fact that defendant has appeared for examination and produced the books and records required by the order of the court, we think that the motion to permit a discovery and inspection of the books and records of defendant’s companies should not have been granted. The question of defendant’s financial condition is now before an Official Referee for testimony and report. If the Referee deems it advisable, he may order such discovery and inspection. The order should accordingly be reversed and the motion denied. Present — Peck, P. J., Cohn, Callahan, Bastow and Rabin, JJ.